Exhibit 10.8

 



PROTEO, INC.

PREFERRED STOCK PURCHASE AGREEMENT

 

This Preferred Stock Purchase Agreement (“Agreement”) is made this ninth (9th)
day of September, 2016 by and between PROTEO, INC., a Nevada corporation with
its principal place of business at 2102 Business Center Drive, Irvine, CA 92612
(the “Company”), and the purchaser of its stock, CFI Innovation GmbH Berlin
Unternehmensberatung und Beteiligungen, a German corporation with its principal
place of business at Normannenstraße 4, 14129 Berlin, Germany (“Purchaser”).

 

RECITALS

 

A.The Company is engaged in research and development of pharmaceuticals. The
Company now is willing to sell shares of its Series B-1 Preferred stock, on
terms as stated herein.

 

B.The Company has authorized 300,000,000 shares of common stock and 10,000,000
shares of preferred stock. Currently, 23,879,350 shares of the Company’s common
stock are issued and outstanding. Currently, 723,590 shares of the Company’s
Series A Preferred Stock are issued and outstanding. The Company has designated
1,000,000 shares of preferred stock as Series B-1 Preferred Stock, which voting
powers, preferences and other rights are set forth in the Certificate of
Designation of Series B-1 Preferred Stock, a copy of which is attached hereto as
Exhibit A.

 

C.The sale of shares as stipulated herein is part of the attempt of the company
to finance development activities related to ELAFIN. This Agreement is intended
to be a first tranche of equity financing participation of Purchaser. The
parties may negotiate additional sales of the Company’s preferred stock to
Purchaser after each of the parties’ complete fulfillment of its obligations
under this Agreement and Purchaser’s payment of the purchase price for all of
the shares of Series B-1 Preferred Stock purchased pursuant to this Agreement.

 

D.Purchaser and the Company mutually desire for Purchaser to purchase 1,000,000
shares of the Company’s Series B-1 Preferred Stock at the purchase price and on
the other terms and conditions stated herein.

 

AGREEMENT

 

In consideration of the mutual promises, representations, warranties and
conditions set forth in this Agreement, the Company and Purchaser agree as
follows:

 

1. Purchase and Sale of Shares.

 

1.1Sale of Shares. The Company and its Board of Directors has authorized the
issuance and sale of 1,000,000 shares of Series B-1 Preferred Stock (the
“Purchase Shares”) pursuant to the terms of this Agreement. In reliance upon
Purchaser’s representations and warranties contained in Section 4 hereof, and
subject to the terms and conditions set forth herein, the Company hereby agrees
to sell to Purchaser, and Purchaser agrees to buy from the Company, the Purchase
Shares.

 

1.2Price per Share. The price per share shall be EUR 1.00 per share, totaling
EUR 1,000,000 for the Purchase Shares (the “Purchase Price”).

 

1.3Rebate. In partial consideration for Purchaser agreeing to purchase the
Purchase Shares from the Company, the Company agrees to rebate four percent (4%)
of the Purchase Price paid to the Company prior to March 31, 2017 on each of
June 30, 2017, June 30, 2018, and June 30, 2019 (the “Rebate Dates”). For
example, assuming the entire Purchase Price is paid pursuant to the terms of
this Agreement prior to March 31, 2017, the Company shall rebate EUR 40,000 to
Purchaser on each of the Rebate Dates.

 

2.Closing: Issuance and Delivery of Shares: Conditions.

 

2.1Initial Closing. On October 31, 2016 or on such earlier date as the parties
may agree (the “Initial Closing Date”), the Company agrees to issue and sell,
and Purchaser agrees to purchase from the Company, 100,000 of the Purchase
Shares. Purchaser shall deliver EUR 100,000, which is the Purchase Price with
respect to such Purchase Shares, by wire transfer or by other means of payment
as shall have been agreed upon by the Purchaser and the Company prior to payment
on or before the Initial Closing Date.

 

2.2Subsequent Closing(s). The Company agrees to issue and sell, and Purchaser
agrees to purchase from the Company, the remaining 900,000 Purchase Shares on
the fifth (5th) business day after such date or dates that Purchaser delivers
the Purchase Price by wire transfer or by other means of payment as shall have
been agreed upon by the Purchaser and the Company prior to payment of
immediately available funds to the Company for such Purchase Shares; provided,
however, that Purchaser shall deliver the Purchase Price for all Purchase Shares
on or before March 31, 2017. For the purposes of this Agreement, after the
Initial Closing Date, each fifth (5th) business day after Purchaser delivers all
or a portion of the Purchase Price to Company is a “Subsequent Closing Date.”

 

 

 1 

 

 

2.3Delivery of Certificates. On or prior to the Initial Closing Date and each
Subsequent Closing Date (each, a “Closing Date”), subject to the terms and
conditions hereof, and conditioned upon receipt of the Purchase Price with
respect thereto, the Company shall deliver to the Purchaser stock certificates
representing the applicable Purchase Shares registered in the name of Purchaser.

 

2.4Acknowledgement. The parties acknowledge and agree that the offer and sale of
the Purchase Shares has occurred outside of the United States.

 

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to Purchaser as of the date hereof as follows, and all such
representations and warranties shall be true and correct as of any Closing Date
as if then made and shall survive such closing.

 

3.1Organization. The Company is a corporation, duly incorporated, validly
existing and in good standing under the laws of Nevada. The Company has all
requisite power and authority to own or lease its properties and to conduct its
business as now conducted. The Company holds all licenses and permits required
for the conduct of its business as now conducted, which, if not obtained, would
have a material adverse effect on the business, financial condition or results
of operations of the Company taken as a whole. The Company is qualified as a
foreign corporation and is in good standing in any states where the conduct of
its business or its ownership or leasing of property requires such
qualification, except where the failure to so qualify would not have a material
adverse effect on the business, financial condition or results of operations of
the Company taken as a whole.

 

3.2Capitalization. The Company is authorized to issue 300,000,000 shares of
Common Stock of which 23,879,350 shares are outstanding at the date of this
Agreement. The Company is authorized to issue 10,000,000 shares of Preferred
Stock of which 723,590 shares are outstanding at the date of this Agreement. All
of the issued and outstanding shares of Common Stock and Preferred Stock on the
Closing Date are or will have been duly authorized, validly issued and then
fully paid and non-assessable. The Company’s right to issue shares of its stock
otherwise shall not be limited by any provision herein.

 

3.3Authority. The Company has all requisite power and authority to enter into
this Agreement, and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement, and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company, and upon their execution and
delivery by the Company, such document will constitute a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

 

3.4Issuance of Shares. The Purchase Shares, when issued pursuant to the terms of
this Agreement, will be duly and validly authorized and issued, fully paid and
non-assessable.

 

3.5No Conflict with Law or Documents. The execution, delivery and consummation
of this Agreement, and the transactions contemplated hereby, will not (a)
conflict with any provisions of the Articles of Incorporation or Bylaws of the
Company; (b) result in any violation of or default or loss of a benefit under,
or permit the acceleration of any obligation under (in each case, upon the
giving of notice, the passage of time, or both), any mortgage, indenture, lease,
agreement or other instrument, permit, franchise license, judgment, order,
decree, law, ordinance, rule or regulation applicable to the Company, except
where such violation or default would not have a material adverse effect on the
business, financial condition or results of operations of the Company taken as a
whole.

 

3.6Consents, Approvals and Private Offering. Except for any filings required
under federal and applicable state securities laws, all of which shall have been
made as of the Closing Date to the extent required as of such time, no permit,
consent, approval, order or authorization of, or registration, declaration or
filing with, any federal, state, local or foreign governmental authority is
required to be made or obtained by the Company in connection with the execution
and delivery of this Agreement, and the consummation of the transactions
contemplated hereby and thereby.

 

 

 2 

 

 

4. Representations and Warranties of Purchaser. Purchaser hereby represents,
warrants and covenants with the Company as follows:

 

4.1Legal Power. Purchaser has the requisite power, as appropriate, and is
authorized to enter into this Agreement, to purchase the Purchase Shares
hereunder, and to carry out and perform his, her or its obligations under the
terms of this Agreement.

 

4.2Due Execution. This Agreement has been duly authorized, executed and
delivered by Purchaser, and, upon due execution and delivery by the Company,
this Agreement will be a valid and binding agreement of Purchaser.

 

4.3Investment Representations. Purchaser represents and agrees that:

 

4.3.1The Purchase Shares have not been and will not be registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons except in accordance with Regulation S or pursuant to an
exemption from the registration requirements of the Securities Act. Each
Purchaser represents, warrants and undertakes that (i) none of the owners of
Purchaser are or will be U.S. persons, and (ii) it has not offered or sold, and
will not offer and sell any securities (a) as part of their distribution at any
time and (b) otherwise until one (1) year after the later of the commencement of
the Offering and the Closing Date, except in accordance with Regulation S, and
it has not and will not engage in any hedging transactions involving the
securities unless in compliance with the Securities Act. Each Purchaser also
agrees that, at or prior to confirmation of sale of Purchase Shares, it will
have sent to each distributor, dealer or person receiving a selling concession,
fee or other remuneration that purchases securities from it during the
distribution compliance period a confirmation or notice to substantially the
following effect:

 

“The securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until one (1) year after the later of the commencement of the offering and the
closing date, except in either case in accordance with Regulation S under the
Securities Act. No hedging transaction can be conducted with regard to the
securities except as permitted by the Securities Act. Terms used above have the
meanings given to them by Regulation S.”

 

Terms used in this Section 4.3.1 have the meanings given to them by Regulation
S.

 

4.3.2Purchaser is able to bear the risks associated with accepting the Purchase
Shares, including the risk of loss of the entire investment in the Purchase
Shares. Purchaser has received and reviewed any and all information Purchaser
deemed necessary to evaluate its investment.

 

4.3.3Purchaser understands that the Purchase Shares have not been registered
under the Act by reason of a specific exemption therefrom, and may not be
transferred or resold except pursuant to an effective registration statement or
exemption from registration and each certificate representing the Purchase
Shares will be endorsed with the following legends:

 

(a)THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THE SHARES HAVE BEEN
ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF A CURRENT AND EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT WITH RESPECT TO SUCH SHARES, OR AN OPINION OF THE ISSUER’S COUNSEL
TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT; and

 

(b)Any legend required to be placed thereon by applicable federal or state
securities laws.

 

4.3.4Purchaser has read, and understands and agrees to the Certificate of
Designation of Series B-1 Preferred Stock attached hereto as Exhibit A.

 

 

 3 

 

 

5.Term and Termination.

 

5.1Term. This Agreement shall expire upon total payment of the Purchase Price
and issuance of the Purchase Shares to Purchaser. Purchaser’s representations,
warranties, and covenants shall survive the termination of this Agreement.

 

5.2The Company may cancel this agreement upon:

 

(a)(any misrepresentation or omission of or on behalf of Purchaser made to the
Company in connection with this Agreement;

 

(b)adjudication of bankruptcy, or filing of a petition under any bankruptcy or
debtor’s relief law by or against Purchaser, or failure of Purchaser to
generally pay its debts as they become due; or

 

(c)failure of Purchaser to pay the Purchase Price prior to March 31, 2017.

 

5.3The right to cancel the agreement according to Section 5.2 shall be limited
to the remaining agreement not fulfilled at the date of the intended
cancellation. 

 

6. .Miscellaneous.

 

6.1Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California.

 

6.2Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and are binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.

 

6.3Entire Agreement. This Agreement and the other documents delivered pursuant
hereto constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and no party shall be liable or bound
to any other party in any manner by any representations, warranties, covenants,
or agreements except as specifically set forth herein or therein. Nothing in
this Agreement, express or implied, is intended to confer upon any party, other
than the parties hereto and their respective successors and assigns, any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided herein.

 

6.4Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall, to the extent practicable, be modified so
as to make it valid, legal and enforceable and to retain as nearly as
practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

6.5Amendment and Waiver. Except as otherwise provided herein, any term of this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), with
the written consent of the Company and Purchaser. Any amendment or waiver
effected in accordance with this Section shall be binding upon each future
holder of any security purchased under this Agreement (including securities into
which such securities have been converted) and the Company.

 

6.6Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be effective when delivered personally, or when
sent by registered mail, return receipt requested, or when received by the
addressee, if sent by Express Mail, Federal Express or other express delivery
service (receipt request) in each case to the appropriate address set forth
below.

 

If to the Company: PROTEO, INC.
ATTN: CEO
2102 Business Center Drive
Irvine, CA 92612     If to Purchaser: CFI Innovation GmbH
Normannenstraße 4,
14129 Berlin, Germany    

 

6.7Titles and Subtitles. The titles of paragraphs and subparagraphs of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

6.8Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.

 

[The remainder of this page has been intentionally left blank.]

 

 

 4 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

“COMPANY” “PURCHASER” PROTEO, INC.,
a Nevada corporation CFI INNOVATION GMBH BERLIN UNTERNEHMENSBERATUNG UND
BETEILIGUNGEN, a German corporation By: /s/ Birge Bargmann
Name: Birge Bargmann
Title: President and CEO By: /s/ Jork von Reden
Name: Jork von Reden
Title:  Managing Director    

 

 

 

 

 

 

 

 

 

 

 

 

 

 5 

 

EXHIBIT A

CERTIFICATE OF DESIGNATION OF SERIES B-1 PREFERRED STOCK

 



Exhibit A

 

CERTIFICATE OF DESIGNATION OF SERIES B-1 PREFERRED STOCK

 

OF

 

PROTEO, INC.

A NEVADA CORPORATION

 

 

Proteo, Inc., a Nevada corporation (the “Corporation”), hereby certifies that
the following resolution was adopted by the Board of Directors of the
Corporation:

 

RESOLVED, that pursuant to the authority vested in the Board of Directors of
this Corporation (the “Board of Directors”) in accordance with the provisions of
the Articles of Incorporation of the Corporation, there is hereby created, a
series of Preferred Stock consisting of 1,000,000 shares, which series shall
have the following powers, designations, preferences and relative,
participating, optional and other special rights, and the following
qualifications, limitations and restrictions as follows:

 

Section 1.  DESIGNATION AND AMOUNT. The shares of Preferred Stock created hereby
shall be designated as “Series B-1 Preferred Stock” and the authorized number of
shares constituting such series shall be 1,000,000.

 

Section 2.  DIVIDENDS AND DISTRIBUTIONS.

(A)  The holders of the then outstanding shares of Series B-1 Preferred Stock
shall be entitled to receive, when, as and if declared by the Board of
Directors, out of funds of the Corporation legally available therefore,
preferential dividends at the per share rate of one point five (1.5) times the
per share amount of each and any cash and non-cash dividend distributed to
holders of the Corporation’s Common Stock when, as and if declared by the Board
of Directors. In the event, the Company shall (i) subdivide the outstanding
Common Stock, or (ii) combine the outstanding Common Stock into a smaller number
of shares by a reverse stock split or otherwise, the amount set forth in the
preceding sentence shall be adjusted at the same rate.

(B)  No dividend shall be paid or declared on any share of Common Stock or
Series A Preferred Stock, unless a dividend, payable in the same consideration
and manner, is simultaneously paid or declared, as the case may be, on each
share of Series B-1 Preferred Stock in an amount determined as set forth in
paragraph (A) above. For purposes hereof, the term “dividends” shall include any
pro rata distribution by the Corporation, out of funds of the Corporation
legally available therefore, of cash, property, securities (including, but not
limited to, rights, warrants or options) or other property or assets to the
holders of the Common Stock, whether or not paid out of capital, surplus or
earnings.

 

(C)  The Board of Directors may fix a record date for the determination of
holders of shares of Series B-1 Preferred Stock entitled to receive any dividend
or distribution as provided in Paragraph (A) above.

 

Section 3.  VOTING RIGHTS. Except as otherwise required by law, the shares of
Series B-1 Preferred Stock shall have no voting rights. Except as otherwise
required by law, the Series B-1 Preferred Stock shall not be entitled to vote as
a separate class on any matter to be voted on by stockholders of the
Corporation.

 

Section 4.  REACQUIRED SHARES. Any shares of Series B-1 Preferred Stock
purchased or otherwise acquired by the Company in any manner whatsoever shall be
retired and cancelled promptly after the acquisition thereof. All such shares
shall upon their cancellation become authorized but unissued shares of Preferred
Stock and may be reissued as part of Series B-1 Preferred Stock or of any other
series of Preferred Stock as designated by the Board of Directors from time to
time.

 

Section 5.  LIQUIDATION, DISSOLUTION OR WINDING UP. Upon any liquidation,
voluntary or otherwise, dissolution or winding up of the Company, holders of
Series B-1 Preferred Stock shall be entitled to receive per share distributions
equal to one point five (1.5) times the rate of per share distributions to be
made to the holders of Common Stock. No distributions shall be made unless any
accrued and unpaid dividends and distributions on the Series B-1 Preferred Stock
have been made prior thereto. In the event, the Company shall have (i)
subdivided the outstanding Common Stock, or (ii) combined the outstanding Common
Stock into a smaller number of shares by a reverse stock split or otherwise,
after the issuance of Series B-1 Preferred Stock, distributions payable to
Series B-1 Preferred Stock under this Section 5 shall be adjusted accordingly.

 

 A-1 

 

 

Section 6.  CONSOLIDATION; MERGER; ETC. In the event the Company shall enter
into any consolidation, merger combination or other transaction in which the
shares of Common Stock are exchanged into other stock or securities, cash and
/or any other property, then in any such case each share of Series B-1 Preferred
Stock shall automatically be simultaneously exchanged for or converted into the
same stock or securities, cash and/or other property at a rate per share equal
to one point five (1.5) times the rate per share that the Common Stock is being
exchanged or converted. In the event, the Company shall (i) subdivide the
outstanding Common Stock, or (ii) combine the outstanding Common Stock into a
smaller number of shares by a reverse stock split or otherwise, the amount set
forth in the preceding sentence shall be adjusted at the same rate.

 

Section 7.  REDEMPTION. The shares of Series B-1 Preferred Stock shall not be
redeemable.

 

Section 8.  RANKING. The Series B-1 Preferred Stock shall rank equal to the
Series A Preferred Stock as to the payment of dividends and the distribution of
assets. The Series B-1 Preferred Stock may rank junior to any other series of
the Corporation’s Preferred Stock as to the payment of dividends and the
distribution of assets as may be determined in the designation of any such
series of Preferred Stock.

  

Section 9.  AMENDMENT. At any time when any shares of Series B-1 Preferred Stock
are outstanding, neither the Articles of Incorporation of the Corporation nor
this Certificate of Designation shall be amended or altered in any manner which
would materially alter or change the powers, preferences or special rights of
the Series B-1 Preferred Stock so as to affect them adversely without the
affirmative vote of holders representing a majority of the outstanding shares of
Series B-1 Preferred Stock, voting separately as a class.

   

IN WITNESS WHEREOF, the undersigned have executed this Certificate and do affirm
the foregoing as true and correct this 5th day of September 2016.

 

 

 

/s/ Birge Bargmann

Birge Bargmann

President, CEO and CFO

 

 

 

  Attest:           /s/ Oliver Wiedow   Oliver Wiedow   Secretary

 

 

 

A-2



 

 